Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 16/045537 application response filed on 08/30/2021.
Claims 1-8 & 13-19 are pending and have been fully considered.

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. 
The instant amendment in the claim set dated 08/30/2021 is unclear. Specifically, if there is a structural connection between the outlet of the microfluidic device and a pressure source.
Further— applicant argues about the claim limitation, “inlet hole…open to atmosphere”. First of all— “open to the atmosphere,” is a very broad phrase and could be almost any medium in a chemistry sense and does not necessarily mean the outside environment or ambient air as applicant is alluding to. The inlets taught in IN and MENDOZA can be considered to be “open to atmosphere”. Further, it is unclear where in applicant’s instant specification there is support for an “inlet hole…open to atmosphere,” is. Is there more disclosure of this than what is shown in the drawings—which could possibility be viewed as teaching this, but not clearly so. Therefore, the 
Further, with respect to the newly recited claim limitation,” wherein the at least one outlet hole is configured to connect with a pressure source,” MENDOZA’s teaching of the device being capable of being connected to a blub pipette or syringe(paragraph 0067), reads on this limitation as unclearly claimed. This is because both and syringe and bulb of a pipette could be used as a vacuum type pump. Therefore, the examiner disagrees with applicants arguments with respect to this.
	All claims remain rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claims 1 & 13 they recite the limitation, “wherein the at least one outlet hole is configured to connect with a pressure source”. Please clear up in the claim language. From this language it is unclear if applicant is attempting to actually claim a structural connection between the outlet of the microfluidic device and a 
Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-8, & 13-19 are rejected under 35 U.S.C. 103(a) as being obvious over YIN in US 20130001145 in view of MENDOZA in US 20200124508.
	With respect to Claims 1-5 & 13-16, YIN et al. teach of micro-machined flow distributor having a substrate, holes extending through the substrate, and channels in fluid communication with the holes. YIN et al more specifically with respect to the instant claim teach of a chromatography column that comprises a tube, an extraction medium, and at least one micro-machined frit. The tube has an inlet/well end and an opposed outlet end. The extraction medium is contained within the tube and comprises particles having an average dimension. The at least one frit can be positioned proximate one of the inlet end and outlet end of the tube. The frit can comprise a first substrate having a first surface, an oppositely disposed second surface, and a thickness. The first substrate can define a plurality of first holes extending through the thickness(when placed at the inlet end, can read on the instant claim language of an inlet holes comprising a plurality of holes of smaller size). Each of the first holes can have a first end positioned on the first surface and an opposed second end positioned on the second surface. For each hole, the first end can be aligned with the second end. The holes can provide fluid communication through the substrate(paragraph 0009). 
  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

	With respect to Claim 6-8, & 17-19 MENDOZA teach of the device being capable of being connected to a blub pipette or syringe (both which could be used as a vacuum type pump)(paragraph 0067). The devices of MEDOZA and YIN would also be capable 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797